COURT OF APPEALS
REBECA C. MARTINEZ                 FOURTH COURT OF APPEALS DISTRICT                 MICHAEL A. CRUZ,
  CHIEF JUSTICE                      CADENA-REEVES JUSTICE CENTER                   CLERK OF COURT
PATRICIA O. ALVAREZ                     300 DOLOROSA, SUITE 3200
LUZ ELENA D. CHAPA                    SAN ANTONIO, TEXAS 78205-3037
IRENE RIOS                          WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
BETH WATKINS                                                                           (210) 335-2635
LIZA A. RODRIGUEZ
LORI I. VALENZUELA                                                                    FACSIMILE NO.
  JUSTICES                                                                             (210) 335-2762


                                          October 11, 2021

         Jennifer Tapia                                   Shane Stolarczyk
         Pena & Tapia, Attorneys at Law                   Keller Stolarczyk, PLLC
         P.O. Box 765                                     234 West Bandera Road #120
         Floresville, TX 78114                            Boerne, TX 78006
         * DELIVERED VIA E-MAIL *                         * DELIVERED VIA E-MAIL *

         RE:     Court of Appeals Number: 04-20-00028-CV
                 Trial Court Case Number:    2017CI07741
                 Style: 181 South Homes Inc. and Ricardo Canales
                        v.
                        Henry Garibay, Individually, and d/b/a Hengar Unlimited

                 Enclosed please find the order which the Honorable Court of Appeals has
         issued in reference to the above styled and numbered cause.

                 If you should have any questions, please do not hesitate to contact me.


                                                       Very truly yours,
                                                       MICHAEL A. CRUZ, Clerk of Court

                                                       ______________________
                                                       Cecilia Phillips
                                                       Deputy Clerk, Ext. 5-3221


         cc: Kimberly S. Keller (DELIVERED VIA E-MAIL)
         Gilbert Eric De Leon (DELIVERED VIA E-MAIL)
         Rene M. Pena (DELIVERED VIA E-MAIL)
                         Fourth Court of Appeals
                                San Antonio, Texas

                                     October 11, 2021

                                   No. 04-20-00028-CV

                     181 SOUTH HOMES INC. and Ricardo Canales,
                                  Appellants

                                            v.

               Henry GARIBAY, Individually, and d/b/a Hengar Unlimited,
                                    Appellees

                From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CI07741
                      Honorable Angelica Jimenez, Judge Presiding


                                      ORDER

Sitting:     Rebeca C. Martinez, Chief Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice
             Lori I. Valenzuela, Justice

       On September 27, 2021, appellee/cross-appellant filed a “Motion for En Banc
Rehearing.” After consideration, the motion is DENIED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of October, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court